Citation Nr: 1601769	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-45 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a chest disorder. 

4.  Entitlement to service connection for a right knee disorder. 

5.  Entitlement to service connection for a right little finger disorder, to include as secondary to service-connected right ulnar nerve entrapment at elbow with distal polyneuropathy and/or subluxation of metacarpophalangeal joint of the right thumb with degenerative joint disease, status-post fusion. 

6.  Entitlement to service connection for a right hip disorder. 

7.  Entitlement to service connection for a right leg/foot disorder. 

8.  Entitlement to service connection for a bilateral foot disorder. 
REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1980 to August 1984.   This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In a July 2007 rating decision, the RO in St. Louis, Missouri, in part, denied service connection for a bilateral hearing loss disability, headaches, a right knee disability, and a chest disability.  In a December 2009 rating decision, the RO in Houston, Texas, inter alia, denied service connection for right little finger disability, right hip disability, right leg/foot disability, and a foot disability. 

In December 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the electronic record. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The issues of to service connection for headaches, a chest disorder, a right knee disorder, a right little finger disorder, a right hip disorder, a right leg/foot disorder, and a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that her appeal of the issue of service connection for a bilateral hearing loss disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of service connection a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  At her December 2014 hearing, the Veteran indicated that she wished to withdraw the issue of service connection for a bilateral hearing loss disability.  Because the Veteran has clearly indicated her wish to withdraw the issue of service connection for a bilateral hearing loss disability, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2015).  Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.
ORDER

The claim as to service connection for bilateral hearing loss is dismissed.


REMAND

As discussed during the December 2014 hearing, it does not appear that the Veteran's complete service personnel records have been associated with the record.  The Veteran also asserts that her entire service treatment records are not of record.   Therefore, on remand, her complete service records must be obtained.  

Also, during the pendency of this appeal, the Veteran filed a claim for traumatic brain injury based on the same incident that she alleges that her headaches were caused by.  In an August 2015 examination, the examiner diagnosed TBI with residuals of headaches.  On remand, the AOJ must review that examination report prior to readjducation of the claim for service connection for headaches.  

Additionally, VA examinations regarding the foot disorder, right ankle disorder, and the chest disorder were provided.  Regarding the bilateral foot disorder, the examiner only gave an opinion regarding the left foot and provided no supporting rationale for the negative opinion.  Regarding the right lower leg/ankle disorder, the examiner found there was no current disability, but did not address prior medical evidence.  Regarding the chest disorder, the examiner did not provide an explanation for the negative nexus opinion.  Accordingly, new examinations are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC), or other appropriate authority, and request that a search be conducted for all outstanding service treatment and personnel records (including copies) pertaining to the Veteran.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an examination for the right lower leg or ankle disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must first indicate whether there are any current right lower leg or ankle disorders.  If there are not, the examiner must address any prior diagnoses of record.

Second, the examiner must provide an opinion regarding each currently diagnosed disorder, whether it is at least as likely as not (50 percent or greater probability) that each disorder was caused or aggravated by the Veteran's military service, to include duties during boot camp.  The examiner must specifically address the Veteran's lay statements of symptoms during and after service and the prior VA examination. 

5.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding the bilateral foot disorder. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must first indicate whether there are any current right or left foot disorders.  If there are not, the examiner must address any prior diagnoses of record.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed right and left foot disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of in-service events and symptoms, the Veteran's lay statements regarding symptoms after service, the STRs, and the prior VA examination. 

6.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding the chest disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current chest disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service incident, the Veteran's lay statements of symptoms during and after service, the Veteran's STRs, and the prior VA examination.

7.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding the claimed right hip disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service incident, the Veteran's lay statements of symptoms during and after service, the Veteran's STRs, and the prior VA examination.

8.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding the right knee disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current right knee disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service incident, the Veteran's lay statements of symptoms during and after service, the Veteran's STRs, and the prior VA examination.

9.  After any additional records are associated with the claims file, provide the Veteran with an examination regarding the right finger disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any current right finger disorder was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service incident (surgery), the Veteran's lay statements of symptoms during and after service, the Veteran's STRs, and the prior VA examination.

10.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

12.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include considering all the evidence submitted since the July 2014 statement of the case (SOC) and SSOC.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


